          Case 1:20-cv-08996-VEC Document 6 Filed 11/02/20 Page 1 of 1
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 11/2/2020
 MICHAEL ANDERSON,

                               Plaintiff,

                        -against-                           20-CV-8996 (VEC)
                                                                 ORDER
 ANDREW SAUL, COMMISSIONER OF SOCIAL
 SECURITY,

                               Defendant.

VALERIE CAPRONI, United States District Judge:

       WHEREAS Plaintiff has filed a request to proceed in forma pauperis, see Dkt. 3; and

       IT IS HEREBY ORDERED that Plaintiff’s request is DENIED WITHOUT

PREJUDICE. Plaintiff is instructed to fully complete the IFP application. Specifically, the

plaintiff must affirmatively answer all of the subitems in paragraph 3.

SO ORDERED.
                                                     _________________________________
                                                       ____
                                                         ____________________________
Date: November 2, 2020                                     VALERIE CAPRONI
                                                                      CAPRON O I
      New York, New York                                 United States District Judge
